Citation Nr: 1146377	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to November 1973.  He died in August 2008.  The claimant is the Veteran's sister. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The preponderance of the competent and credible evidence of record shows that the Veteran was not in receipt of pension or compensation at the time of his death; did not have a claim for VA benefit pending at the time of his death; and while he was a Veteran of a war, his body was not being held by a State and he had a next of kin.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. § 3.1600 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the VCAA, the Board notes that it describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board notes that VA's General Counsel has issued a precedential opinion, VAOPGCPREC 5-2004, that holds VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  As will be discussed in more detail below, the undisputed facts do not permit the payment of the benefit sought by this claimant.  Therefore, since the law and not the facts control the outcome of this appeal, the Board finds that the VCAA is not applicable to the current appeal and no further VCAA discussion is warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

However, even if the VCAA applied to the current appeal and the claimant was not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Likewise, as to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence because the claimant did not identify any evidence that could help her substantiate her claim.  See 38 U.S.C.A. § 5103A(b); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Therefore, the Board finds that the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The appellant claims that VA should reimburse her for the over $5,000.00 she paid to bury her brother because he was a veteran and she did not have the money to spare to pay for his burial expenses.  

The Board has reviewed the evidence of record.  The facts are straightforward and not in question.  In this regard, the Board notes that 38 C.F.R. § 3.1600(b) provides as to nonservice-connected burial benefits claims that if a veteran's death is not service-connected, an amount may be paid towards his funeral and burial expenses subject to the following conditions:

(1) At the time of death the veteran was in receipt of pension or compensation . . . ; or 
(2) The veteran has an original or reopened claim for either benefit pending at the time of the veteran's death . . . ; or 
(3) The deceased was a veteran of any war or was discharged or released from active . . . service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State), and the Secretary determines, 
(i) That there is no next of kin or other person claiming the body of the deceased veteran, and 
(ii) That there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses . . .

As to entailment under 38 C.F.R. § 3.1600(b)(1) and (2), the Board notes that the appellant does not claim and the record does not show that the Veteran was in receipt of pension or compensation at the time of his death or that he had a claim for benefit pending at the time of his death.  Therefore, the Board finds that entitlement to nonservice-connected burial benefits must be denied under 38 C.F.R. § 3.1600(b)(1) and (2).

As to entailment under 38 C.F.R. § 3.1600(b)(3), the Board notes that 38 U.S.C.A. § 101(11) (West 2002) defines a period of war as service during the Vietnam era.  Moreover, 38 U.S.C.A. § 101(28)(B) (West 2002) defines the Vietnam era as the period beginning August 5, 1964, and ending on May 7, 1975, for all veterans that did not serve in the Republic of Vietnam during their military service.  Therefore, the Board finds that the Veteran's active duty service, which took place from October 1963 to November 1973, made him "a veteran of any war."  

However, as to whether "the body of the deceased is being held by a State," 38 U.S.C.A. § 101(20) (West 2002) defines a State as "each of the several States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico [as well as for] the purpose of section 2303 and chapters 34 and 35 of this title, such term also includes the Canal Zone."  In this regard, a review of the record on appeal reveals that the appellant claimed the Veteran's body and paid for him to be buried in August 2008, three and a half years ago. Therefore, the Board finds that the body of the deceased is not being held by a State.  Moreover, not only has the claimant notified VA that she is the Veteran's sister but the August 2008 Certificate of Death and the October 2008 amended Certificate of Death lists the claimant as his sister.  Therefore, the Board finds that there is also next of kin.  Accordingly, since the body of the deceased is not being held by a State and because the record shows that the claimant is his next of kin, then regardless of whether or not the Veteran's estate had sufficient resources to cover hid burial and funeral expenses, the Board finds that entitlement to nonservice-connected burial benefits must also be denied under 38 C.F.R. § 3.1600(b)(3).

While the Board is sympathetic to the appellant's claim, it must nonetheless apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  Accordingly, the Board finds that the 38 C.F.R. § 3.1600(b) criteria has not been met and the claim for nonservice-connected burial benefits must be denied as a matter of law.  See Sabonis, supra.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to nonservice-connected burial benefits is denied.





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


